                             UNITED STATES COURT OF APPEALS
                                        FOR THE
                                     SECOND CIRCUIT

              At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
      Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
      17th day of December, two thousand nineteen.

      _______________________________

       Steven B. Barger,

                    Plaintiff - Appellant,               ORDER

       v.                                                Docket No. 19-3538

       First Data Corporation,

                    Defendant – Appellee.

       ________________________________

               On October 22, 2019, Appellant filed a motion cited in Fed. R. App. P. 4(a)(4) in the
      district court. On December 12, 2019, this Court issued an order setting January 6, 2020 as
      Appellant’s brief due date following Appellant’s failure to file a scheduling notification.
      Appellant now moves to vacate the current briefing schedule and hold the appeal in abeyance
      pending the district court’s decision on the Rule 59(b) motion.

              IT IS ORDERED that the Appellant’s current briefing schedule is VACATED and the
      appeal is held in abeyance pending a decision on the motion in the district court. Appellant is
      directed to file stay status update letters in 30-day intervals beginning with 30 days from the date
      of this order, and promptly notify this Court once the district court rules on the motion. Within
      14 days of the district court deciding the motion, Appellant is directed to file a scheduling
      notification letter selecting the opening brief due date.


                                                            For the Court:
                                                            Catherine O’Hagan Wolfe,
                                                            Clerk of Court




CERTIFIED COPY ISSUED ON 12/17/2019
